            Case 8:19-cv-00490-PJM Document 17 Filed 05/28/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                              Southern Division

JOSEPH AND KAREN SOMERVLLE, et al.,                       *


        Plaintiffs,                                       *



V.                                                        *

                                                                  Civil Action No.: PJM-19-490
WEST TOWN BANK & TRUST,                                   *



        Defendant.                                        *



*       *        *       *       *        *        *      *       *     *      *      *      *   *



            DEFENDANT WEST TOWN BANK & TRUST'S MOTION TO DISMISS

        Defendant West Town Bank & Trust ("West Town"), through its undersigned counsel

and pursuant to Rule 1 2(b)(6) of the Federal Rules of Civil Procedure, hereby moves to dismiss

the Class Action Complaint and Demand for Jury Trial filed by Plaintiffs Joseph and Karen

Somerville, David and Jamie McCranie, Randolph Whitley, Dale and Deborah Wessell, Gilman

and Kathleen Hoffman, and Mark and Susan Kline (collectively, "Plaintiffs"). As explained in

the accompanying Memorandum of Law, which us incorporated herein by reference, Plaintiffs'

claims against West Town should be dismissed because they are either time -barred or otherwise

fail to state a plausible claim for relief.

        WHEREFORE, Defendant West Town Bank & Trust a/k/a West Town Savings Bank

respectfully requests that Plaintiffs' Class Action Complaint and Demand for Jury Trial be

dismissed with prejudice. A proposed Order is attached for the Court's consideration.



                                     [SIGNATURE ON NEXT PAGEJ
          Case 8:19-cv-00490-PJM Document 17 Filed 05/28/19 Page 2 of 2



                                               Respectfully submitted,

                                                             Is!
                                               Brian L. Moffet (Fed Bar No. 13821)
                                               Ranak K. Jasani (Fed. Bar No. 27383)
                                               Michael B. Brown (Fed. Bar No. 19641)
                                               MILES & STOCKBRIDGE, P.C.
                                               100 Light Street
                                               Baltimore, Maryland 21202
                                               410-727-6464
                                               bmoffet(milesstockbridge.com
                                               rj asani(milesstockbridge.com
                                               mbbrown@milesstockbridge.com

                                               Attorneys for Defendant
                                               West Town Bank & Trust




                                       CERTIFICATE OF SERVICE


        I hereby certify, this 28th day of May, that I served copies of the foregoing Motion to

Dismiss, accompanying Memorandum of Law and proposed Order via this Court's CMIECF

system to counsel of record for the parties.



                                                                     Is!
                                                      Brian L. Moffet




                                                  2
